NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3680
                                      ___________

                                MICHAEL GOLDSTEIN,
                                              Appellant

                                             v.

                         ROXBOROUGH REAL ESTATE LLC;
                                BRENDA HOPKINS
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:15-cv-03835)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 19, 2016

             Before: FISHER**, RESTREPO, and SCIRICA, Circuit Judges

                            (Opinion filed: February 3, 2017)
                                      ___________

                                       OPINION*
                                      ___________




**
  Honorable D. Michael Fisher assumed senior status on February 1, 2017.
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Michael Goldstein filed suit against Roxborough Real Estate, LLC, (“RRE”) and

Brenda Hopkins, an RRE employee, in the New Jersey Superior Court. The defendants

removed the action to federal court. Goldstein filed a motion to remand based on lack of

diversity. He also submitted an amended complaint in which he presented claims relating

to the failed real estate ventures of four limited partnerships. In his amended complaint,

Goldstein described himself as previously a limited partner and “silent, non-participating

guarantor” of one of the commercial loan transactions (a construction loan agreement, a

note, and a mortgage on a property in Philadelphia). He further alleged that he has now

assumed RRE’s former role as the general partner in the limited partnerships, acquired all

third-party limited partner interests (although he notes that he has not been able to contact

one of the limited partners of one partnership), and has consolidated and assigned all

ownership and guaranty related claims to himself.

       Specifically, Goldstein alleged that RRE engaged in fraud to obtain his and other

limited partners’ investment in the limited partnerships, breached the terms of the limited

partnership agreements, and violated its duty of care to the limited partnerships. He also

asserted that he detrimentally relied on the promises in the limited partnership agreements

to personally guarantee loans for one of the limited partnerships (and that another former

limited partner similarly detrimentally relied in guaranteeing another limited partnership).

Goldstein sued Hopkins for breach of fiduciary duty and conversion, alleging that, as an

agent of RRE, she owed duties to the limited partnerships and Goldstein (and the other
                                             2
limited partners and guarantor), which she violated by mismanaging their finances and

skimming money from the limited partnerships’ funds.

       The defendants answered, then moved to dismiss, the amended complaint. The

defendants argued that Goldstein, as a pro se litigant, was improperly pursuing the claims

of the limited partnership and companies who had been limited partners; that the claims

were filed beyond the relevant statutes of limitation; and that the matter “should be

dismissed and compelled to mediation or arbitration” pursuant to the dispute resolution

provisions of the limited partnership agreements. The agreements included a provision

that essentially stated that any controversy or claim “arising out of or relating to” the

partnership agreements “shall be submitted to mediation,” using a system of mediation

employed by the American Arbitration Association (“AAA”), and any relevant

controversy or claim unresolved by mediation would be submitted to “arbitration in

accordance with the rules of the [AAA] provided that the laws of the State of

Pennsylvania shall be applied in such arbitration, and any judgment upon the award may

be entered in any court having jurisdiction thereof.” The defendants requested a

dismissal with prejudice in their motion.

       The District Court denied Goldstein’s motion to remand, concluding that there was

complete diversity. Considering the motion to dismiss, the District Court also ruled that

the claims should be arbitrated through the AAA in light of the clause in the partnership




                                              3
agreements.1 In pertinent part, the District Court specifically ordered “that the Motion to

forward the matter to the [AAA] is GRANTED, and this matter is administratively

terminated.” Goldstein filed a notice of appeal.

         We have jurisdiction under 28 U.S.C. § 1291.2 Before we can consider whether it

was appropriate to send Goldstein’s claims to arbitration, we must consider the threshold

issue whether Goldstein may proceed pro se to bring all the claims in this matter.

         Although Goldstein is the only named plaintiff, he seeks to vindicate the rights of

the limited partnerships and members of the limited partnerships, including their

corporate partners (one of the corporations, Euthena, LLC, is his own).3 In the


1
  Technically, the motions should have been considered motions under Rule 12(c) for
judgment on the pleadings because the defendants had already answered the amended
complaint. See Cross Bros. Meat Packers, Inc. v. United States, 705 F.2d 682, 683 (3d
Cir. 1983). Although they included attachments and the District Court considered the
partnership agreements, the District Court did not convert the motion into a motion for
summary judgment. The District Court could consider the partnership agreements on a
motion to dismiss (or a motion for judgment on the pleadings) because they also were
exhibits to the amended complaint. See Pension Benefit Guar. Corp. v. White Consol.
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
2
  The District Court’s use of the phrase “administratively terminated” in its order raises
the question whether the District Court’s order directing arbitration is final and
immediately appealable. However, upon review, we conclude that we have jurisdiction
to review the order directing arbitration of the claims raised by Goldstein. See Green
Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 89 (2000); Blair v. Scott Specialty Gases,
283 F.3d 595, 601 (3d Cir. 2002); Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529,
532 (3d Cir. 2005). Additionally, because the appeal from the order denying the motion
to remand comes within the appeal from a final order, we also have jurisdiction to review
the order denying the motion to remand. See La Chemise Lacoste v. Alligator Co., 506
F.2d 339, 341 (3d Cir. 1974).
3
    He, personally, entered into three of the limited partnership agreements. Euthena, LLC,
                                                 4
detrimental reliance claim, he seeks recovery only for himself and for the assigned claim

of the other individual guarantor (Michael Fitzgerald). For the rest, he requests relief for

himself individually and as the assignee of all the other limited partners’ interests. Also,

some of his claims explicitly describe violations of the rights of the limited partnerships.

For example, in his negligent supervision claim, he alleges a breach of the duty of care to

the limited partnerships, and in his breach of fiduciary duty claim, he alleges that

Hopkins breached her duty of loyalty and good faith to the limited partnerships.

Amended Complaint ¶¶ 80-81 & 93. But, in each claim, Goldstein was careful to include

allegations relating to himself individually and his own injury.

       The defendants argue that Goldstein is pursuing claims on behalf of corporations.

Corporations, including limited partnerships, may appear in federal court only through

counsel. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202 (1993); see also

Simbraw, Inc. v. United States, 367 F.2d 373, 374 (3rd Cir. 1966) (per curiam); United

States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008). We also note that it could be

argued that Goldstein seeks to represent at least one other individual (which he also

cannot do in federal court, see, e.g., Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-

83 (3d Cir. 1991)).

       We cannot resolve the issue on the record before us, and we further conclude that

the District Court could not resolve the issue in Goldstein’s favor based on the pleadings.


was a partner to all four agreements. All four agreements were included as attachments
to the amended complaint.
                                             5
Goldstein included allegations that he himself has an interest in the claims by pleading

the consolidation and assignment of the ownership issues. Specifically, he alleged that

“since the termination of RRE as the general partner” in the limited partnerships,

Goldstein assumed the role of general partner, acquired all interests in the limited

partnerships but one, and consolidated and assigned the interests to himself.

       However, Goldstein’s attachments to his amended complaint and statements in the

defendants’ answer raise questions. By the terms of the agreements Goldstein submitted,

the interests of the limited partner were transferable with the consent of the general

partner, see, e.g., Limited Partnership Agreement of 6112 Ridge, LP § 12(b) (Supp.

App’x at Da. 33), and could be sold under certain conditions, id. at § 12(c) (Supp. App’x

at Da. 34). As Goldstein noted, RRE was the original general partner. It is not clear how

RRE was “terminated” from that role, Amended Complaint ¶ 14, although Goldstein

also alleged that RRE and the limited partners agreed to remove RRE as the general

partner, id. ¶ 47. The defendants answered the allegations discussing RRE’s termination

and Goldstein’s assumption of the general partner role with “denied as stated.” Answer

at ¶ 14 & ¶ 47. Under the agreement, RRE was to continue to act as the general manager

unless the limited partners elected a new general partner by majority vote. See, e.g.,

Limited Partnership Agreement of 6112 Ridge, LP § 12(b) at § 9(f) (Supp. App’x at Da.

31). The agreements describe ways that the limited partnerships could be dissolved, but

there is no allegation that they were dissolved. To the contrary, Goldstein suggests that

they still exist (he “has assumed the role of general partner,” Amended Complaint ¶ 14;
                                             6
he wishes to replace the limited partnerships to recover its claims, id. ¶ 17; and he

describes them as currently insolvent, id. at ¶ 18). For these reasons, the issue whether

Goldstein proceeds on his own behalf, and if so, to what extent, remains in dispute.

       Furthermore, even if the District Court concludes after additional fact-finding that

Goldstein brings any claims on his own behalf, the District Court may also need to

address whether Goldstein has standing to raise those claims. Specifically, if Goldstein

may proceed pro se, the District Court may need to determine whether Goldstein can

bring a direct action under Pennsylvania law for his interests or any “assigned” interests

in the claims in the complaint.4 The Pennsylvania Superior Court has adopted a test for

whether a direct action can be brought that “depends on whether the primary injury

alleged in the complaint is to the partnership or to the individual plaintiffs.” Weston v.

Northampton Personal Care, Inc., 62 A.3d 947, 1009 (Pa. Super. Ct. 2013) (quoting

Kenworthy v. Hargrove, 855 F. Supp. 101, 106 (E.D. Pa. 1994)). More specifically,

“[w]hen a limited partner alleges wrongs to the limited partnership that indirectly

damaged a limited partner by rendering his contribution or interest in the limited

partnership valueless, the limited partner is required to bring his claim derivatively on

behalf of the partnership.”5 Id. A limited partner can vindicate a wrong done to a limited


4
 Although Goldstein initially filed in a New Jersey court, he seeks recovery under
Pennsylvania law.
5
 Under Section 7.01 of the ALI Principles of Corporate Governance, a court in its
discretion treats a derivative claim as a direct claim after concluding that the corporation
would not be exposed to a multiplicity of actions, the creditors would not be unfairly
                                               7
partnership only insomuch as a stockholder can seek redress for a wrong done to a

corporation (i.e., through a derivative action). Id. The District Court may wish to

consider whether the claims of fraud (at least in part), breach of contract, negligent

supervision, breach of fiduciary duty, and conversion relate to injuries to the

partnerships.6

       We further note that once the District Court determines which claim or claims

remain, the District Court may wish to assure itself that it retains diversity jurisdiction to

adjudicate the matter. Although the parties would remain diverse (Goldstein is a citizen

of New Jersey; Hopkins is a resident of California; and RRE is a Pennsylvania limited

liability company), the amount in controversy may change based on which claim or

claims remain.


prejudiced, and a fair distribution of recovery among all interested parties would not be
disturbed. We express no opinion here whether that provision should be considered. The
Pennsylvania Superior Court has predicted that the Pennsylvania Supreme Court would
not adopt Section 7.01(d) of the ALI Principles of Corporate Governance, which would
allow a court to treat some derivative claims as direct actions under certain
circumstances. See Hill v. Ofalt, 85 A.3d 540, 554 (Pa. Super. Ct. 2014). We had earlier
thought the issue was best left unresolved, although we predicted that the Pennsylvania
Supreme Court may adopt it, see Warden v. McLelland, 288 F.3d 105, 114 (3d Cir.
2002), and at least one federal district court has applied it, see Nedler v. Vaisberg, 427 F.
Supp. 2d 563, 570-71 (E.D. Pa. 2006). We note that even if Section 7.01(d) applies, there
may be reasons in this case why a derivative claim would not be treated as a direct claim.
6
 In evaluating the fraud claim, the District Court may also wish to decide whether, to the
extent it relates to “seducing investment,” it describes an injury to the limited partners as
potential investors, see Kenworthy, 855 F. Supp. at 107 n.10. Also, the District Court
may wish to determine whether the claim of detrimental reliance in relation to
Goldstein’s role as a guarantor describes an injury distinct from the harm suffered by the
other partners.
                                               8
       Once all of the issues we have described are resolved, with additional fact-finding

where necessary, the District Court is free to revisit the arguments that the claims should

go to arbitration and/or whether they are time-barred.

       In short, because it is not clear from the current record whether Goldstein proceeds

on his own behalf, we will vacate the District Court’s judgment. We will remand this

matter to the District Court for additional fact-finding and the resolution of that question.

As we noted, if the District Court concludes that Goldstein proceeds on his own behalf,

the District Court may wish to consider whether he has standing to bring those claims as

a matter of Pennsylvania law. The District Court may also then wish to assure itself of its

jurisdiction in diversity before reassessing the arguments that the claims are appropriate

for arbitration and/or time-barred.




                                              9